Matter of Kocot v Greller (2015 NY Slip Op 09108)





Matter of Kocot v Greller


2015 NY Slip Op 09108


Decided on December 9, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
SANDRA L. SGROI
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2015-10651

[*1]In the Matter of Stanley Kocot, petitioner, 
vStephen L. Greller, etc., et al., respondents.


Steven K. Patterson, Poughkeepsie, N.Y., for petitioner.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michelle R. Lambert of counsel), for respondent Stephen L. Greller.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Kirsten A. Rappleyea of counsel), respondent pro se.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the respondents from retrying the petitioner in a criminal action entitled People v Kocot , pending in the County Court, Dutchess County, under Indictment No. 151/14, on the ground that to do so would subject him to double jeopardy.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352). The petitioner failed to demonstrate a clear legal right to the relief sought.
ENG, P.J., SGROI, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court